DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed April 8, 2022 (herein referred to as “Amendment”).  As directed by the Amendment Claims 7 and 13 are amended.  Claims 7-15 are pending and have been fully considered.

Specification
The disclosure is objected to because of the following informalities:  concerning the newly added paragraph on page 16 of the Substitute Specification, line 4 references surface “222”.  Examiner believes this should read --22-- for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations “the height H of the scraper ring body" in lines 10, 12, and 14.  There is insufficient antecedent basis for this limitation in the claim.  Confusion is created since there are various scraper rings previously recited, wherein each of the upper and lower scraper rings include a ring body.  Nowhere has a “scraper ring body” been positively recited.  Examiner suggests amending each instance to read --the height H of the [[scraper]] respective ring body--.
Concerning Claims 8, 12, and 13:  Lines 1-2 of each claim recite “the height H of the lower and upper scraper ring”.  There is insufficient antecedent basis for this limitation in the claim, as height H is previously referred to as the height of the ring body (see Claim 7, line 7).  Further, it is unclear if this height H is intended to refer to a height of each scraper ring individually or a height of the combined scraper ring assembly. 
Claims 9, 10, and 13-15 are rejected based upon dependency to a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Laugenio et al. (DE 3833322 A1 “Laugenio”) in view of Nichima (JP H08-159282).  Note:  reference to Nichima herein is directed to the machine translation provided herewith. 
Regarding Claim 7, to the extent that Claim 7 is understood in light of the Section 112 rejection set forth herein, Laugenio discloses a three-part oil scraper ring (see paragraph [0001]) that includes an upper scraper ring and a lower scraper ring, wherein the scraper rings are held at a distance by an expander spring and pressed radially outwards (see paragraph [0001]).  Laugenio discloses that each scraper ring (10) includes a ring body having an upper flank (11), a lower flank (11), a ring inner surface (14) and a ring outer surface (13) which has a ring outer contour in cross-section in the axial direction, wherein the ring body has a height H which, when viewed in axial direction, corresponds to the greatest distance of the upper flank to the lower flank (see Figure 1).
Further, Laugenio discloses that the ring outer contour includes a running surface (13) which has a radius of curvature smaller than the height H of the scraper ring by a factor between 1.5 to 6 (see paragraph [0021], wherein the radius of curvature is 1/4 the height H of the scraper ring, as defined in the presently pending invention the radius of curvature would be smaller by a factor of 4), wherein the scraper ring is symmetrical with respect to a plane which extends along the height H of the scraper ring (see Figure 1), and wherein a radially outermost position of the ring outer contour of the running surface is located at half the height H/2 of the scraper ring (see Figure 1 and paragraph [0018]).  Laugenio discloses that an upper and lower transition (12) between respective upper and lower flanks and the radius of curvature (see Figure 1), wherein the upper and lower transition surfaces each have a cross section that extends continuously and smoothly into the radius of curvature along a spiral curve (see Figure 1 and paragraph [0018]).  Laugenio is silent concerning inclusion of an MF spring.
However, Nichima discloses that it is well-known in the prior art to provide a three-part oil control ring (see Figure 10) having a pair of side rails (4) arranged in contact and in parallel to the ring body (1), wherein the ring body (1) is in contact with the I-web inner circumferential surface of the ring body (1) and a spring expander (2) configured to press the ring body (1) in the radially outward relative to the cylinder (11).  According to Figure 10, expander (2) is an MF spring.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the oil control ring of Laugenio by providing a spring expander as described in Nichima in order to press the ring body in the radially outward relative to the cylinder to provide a better seal within the cylinder during engine operation
Regarding Claims 8 and 12-15, Laugenio discloses the invention substantially as claimed, but does not specifically provide the various claimed dimensions of features of the oil scraper ring.  
It nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the radius of curvature and height of the scraper ring as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As to the height and radius of curvature of the scraper ring, Laugenio teaches that these are variables that affect the wear of the piston ring, dimensioning of the scraper ring is therefore a results effective variable with the result being reduction in wear of the scraper ring (see Laugenio, paragraph [0007]).
Therefore, it therefore would have been obvious to vary dimensions of the scraper ring to arrive at the best shape to facilitate the reduction of wear of the outer peripheral surface of the ring, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05(II)(A)-(B)).
Regarding Claims 9 and 10, Laugenio discloses that the factor is 4 (see paragraph [0021]), which anticipates the claimed factor ranges (see MPEP § 2131.03(I)).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT MOUBRY/Primary Examiner, Art Unit 3747